432 F.2d 937
UNITED STATES of America, Plaintiff-Appellee,v.Ulersee McGHEE, Defendant-Appellant.
No. 19268.
United States Court of Appeals, Sixth Circuit.
October 29, 1970.

William H. Fellerhoff (court appointed), Cincinnati, Ohio, for appellant.
Robert D. Zitko, Asst. U. S. Atty., Columbus, Ohio, for appellee; William W. Milligan, U. S. Atty., Columbus, Ohio, on brief.
Before CELEBREZZE and McCREE, Circuit Judges, and O'SULLIVAN, Senior Circuit Judge.
PER CURIAM.


1
Ulersee McGhee appeals from judgment, entered upon a jury verdict, convicting him of taking by force and violence the sum of $7,291.00 from a national bank insured by the Federal Deposit Insurance Corporation, in violation of 18 U.S.C. § 2113(a).


2
Appellant was provided appointed counsel at his trial and to prosecute this appeal. His appointed counsel has now filed with this Court a brief seeking permission to withdraw, stating that he can find no evidence of prejudicial error in the proceedings below. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L. Ed.2d 493 (1967), sets out the procedure appointed counsel must follow when seeking to withdraw. Such a request must be accompanied with a brief making references to the record of any point that might arguably support an appeal. Appellant's appointed counsel has not referred us to any points of possible error. Instead, he has set forth such error as appellant, himself, alleges to have tainted his trial. For the reasons that follow, we do not believe that appellant's counsel has violated the Anders requirements.


3
Upon independent review of the record, this Court finds no merit whatsoever in the charges of error made by appellant. We have examined the transcript of the trial which was provided to appellant's counsel at government expense. Appellant's evidentiary objections find no support in the record and rest entirely on his bare allegations on appeal of perjury by witnesses and the incompetence of counsel. Appellant's constitutional claims are equally without merit. He claims that he was denied a trial transcript, arrested without a warrant or probable cause, illegally searched, illegally identified in court without the benefit of a line-up, and discriminated against by being tried and convicted by an all white jury. These claims are wholly without foundation in fact. At his trial, appellant did not testify nor offer any evidence that in any degree made an issue of the prosecution's evidence. Eye witnesses identified appellant as the man who held up a branch of the City National Bank and Trust Company in Columbus, Ohio. The sum of $7,291 was taken, and on the same day appellant was apprehended with some $6,830 hidden under his T-shirt. Included therein were two marked $50 bills — bait money — the serial numbers of which had been recorded. These had been placed in the bag in which appellant carried out the stolen money.


4
We agree with appellant's counsel that there is nothing in the record which might arguably support an appeal. The appeal is frivolous. Accordingly, we grant counsel permission to withdraw from this appeal.


5
We therefore affirm.